Registration No. 333-189270 U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM S-1 Amendment No. 4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BOXCEIPTS.COM, INC. (Name of Registrant in its Charter) Nevada 27-3730027 (State or Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Mark W. DeFoor Chief Executive Officer Boxceipts.com, Inc. 5711 W. 157 th Terrace Overland Park, KS 66223 (Address and Telephone Number of Principal Executive Offices) (Name, Address and Telephone No. of Agent for Service) Copies of all communications to: Capitol Corporate Services, Inc. Sheila L. Seck, Esq. 202 South Minnesota Street Seck & Associates LLC Carson City, NV 89703 7 nd Street Suite 240 775.844.0490 Overland Park, KS 66213 913.232.2270 Approximate Date of Commencement of Proposed Sale to the Public : As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. ⌧ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.  Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company ⌧ CALCULATION OF REGISTRATION FEE Range of Common Securities to Be Registered AmounttoBe Registered Proposed OfferingPrice perShare(1)(2) Proposed AggregateOffering Price(3) Amountof RegistrationFee(4) Common Stock 6,400,000 $0.03 $192,000 $4.65 (1) This price is the same amount that the shareholders paid as part of the Company’s Reg. D offering. The offering price bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 under the Securities Act of 1933. Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. (3) Proceeds to the selling shareholders. The selling shareholders may not sell their shares. The Company will receive no proceeds from the offering. (4) Paid in advance. The Company has agreed to bear the expenses related to the registration of shares for the selling shareholders. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE: Boxceipts.com, Inc. previously filed a registration statement on Form S-1 on July 6, 2013 and a first amendment to Form S-1 on October 29, 2013 , a second amendment to Form S-1 on February 11, 2014, and a third amendment to Form S-1 on May 16, 2014 , to register 6,400,000 shares of common stock. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS (Subject to Completion) BOXCEIPTS.COM, INC. This prospectus relates to the periodic offers and sales of 6,400,000 shares of common stock which are presently outstanding and owned by the selling shareholders. This is Boxceipts.com, Inc.’s initial public offering and no public market currently exists for our shares of common stock. We anticipate that the initial public offering price will be $0.03. The securities being registered by this offering may be illiquid because these securities are not listed on any exchange nor are these securities quoted on the OTC Bulletin Board. A public market for the Company’s common stock may never develop, or if any market does develop, it may not be sustained. The selling shareholders named in this Prospectus are offering all of the shares of common stock offered through this Prospectus. Our common stock is presently not traded on any market or securities exchange. The 6,400,000 shares of our common stock can be sold by selling shareholders at a fixed price of $0.03 per share until our shares are quoted on the OTC Bulletin Board and, thereafter, at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), nor can there be any assurance that such an application for quotation will be approved. The Company will not receive any proceeds from the sale by the selling shareholders of the shares. We are paying the cost of registering the shares covered by this Prospectus as well as various related expenses. The selling shareholders are responsible for all selling commissions, transfer taxes and other costs related to the offer and sale of their shares.
